Electronically Filed
                                                     Supreme Court
                                                     SCWC-13-0003065
                                                     27-OCT-2016
                                                     10:03 AM




                         SCWC-13-0003065

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

     KILAKILA #O HALEAKALÂ, Petitioner/Appellant-Appellant,

                               vs.

   BOARD OF LAND AND NATURAL RESOURCES, DEPARTMENT OF LAND AND
  NATURAL RESOURCES, SUZANNE CASE, in her official capacity as
   Chairperson of the Board of Land and Natural Resources, and
     UNIVERSITY OF HAWAI#I, Respondents/Appellees-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0003065; CIV. NO. 12-1-3070)

                    ORDER GRANTING IN PART AND
            DENYING IN PART MOTION FOR RECONSIDERATION
      (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
    with Pollack, J., dissenting, and Wilson, J., dissenting)

          Upon consideration of Petitioner/Appellant-Appellant

Kilakila #O Haleakalâ's motion for reconsideration filed on

October 17, 2016, the papers in support thereof, and the records

and files herein,

          IT IS HEREBY ORDERED that the motion is granted in part
in accordance with the Order of Correction filed herewith;

otherwise, the motion is denied.

          DATED: Honolulu, Hawai#i, October 27, 2016.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna




                             DISSENT

          For the reasons set forth in my dissenting opinion

filed on October 6, 2016, I would grant the motion for

reconsideration.

                              /s/ Richard W. Pollack




                             DISSENT



          For the reasons set forth in my dissenting opinion and

Parts IA and II of the dissenting opinion by Pollack, J., both

filed on October 6, 2016, I would grant the motion for

reconsideration.

                              /s/ Michael D. Wilson




                                   2